United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1658
                                    ___________

Virgil O. Hooker; Dora E. Hooker;        *
David O. Hooker; Gloria J.               *
Hooker,                                  *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Bentley E. Story,                        *
                                         *        [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                            Submitted: March 20, 1998

                                Filed: April 7, 1998
                                    ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Virgil O. Hooker, Dora E. Hooker, David O. Hooker, and Gloria J. Hooker sued
an Arkansas state judge, alleging he had violated their constitutional rights by making
certain rulings in a prior foreclosure action brought against the Hookers. The district
court1 granted, on the basis of absolute judicial immunity, defendant&s motion to
dismiss, and denied the Hookers& postjudgment motions. Having carefully reviewed
the record, we conclude the district court&s rulings were clearly correct. Accordingly,
we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                          -2-